Citation Nr: 0734712	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  07-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to VA payment for ongoing non-VA fee basis 
medical care to treat the veteran's service-connected lung 
cancer at the Billings Clinic in Billings, Montana beginning 
with treatment received on July 24-25, 2006.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1964 to March 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2006 
decision of the Department of Veterans Affairs Medical Center 
(VAMC) in Fort Harrison, Montana.   A videoconference hearing 
was held on October 3, 2007; a transcript of that hearing is 
of record.  



FINDINGS OF FACT

1.  The veteran receives service connected compensation for 
nonsmall cell lung carcinoma (rated 100 %), metastic disease 
to the endocrine system associated with nonsmall cell lung 
carcinoma (rated 100 %) and post-traumatic stress disorder 
(PTSD) (rated 70 percent) and also receives special monthly 
compensation on the basis of being housebound.  

2.  The veteran lives in Musselshell, Montana, approximately 
226 miles from the VAMC and approximately 74 miles from the 
Billings, Clinic.   

3.  Traveling to the VAMC for cancer treatment would 
aggravate the veteran's PTSD.  



CONCLUSION OF LAW

The criteria for the payment of the cost of ongoing non-VA 
fee basis medical care have been met.  38 U.S.C.A. § 1703 
(West 2002); 38 C.F.R. § 17.52 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II. Factual Background

A May 2006 VA administrative note appears to show that Dr. S 
from Billings Clinic conducted a consultative review of a VA 
CT scan of the veteran's chest.  Dr. S found that the scan 
showed dyspnea due to moderate COPD with scarring in the 
lungs in the mid and lower lung fields more than would be 
expected with emphysema.  It was noted that follow-up with a 
high resolution CT and a full set of lung function tests was 
necessary. 

A May 2006 progress report from Dr. S at the Billings Clinic 
shows that the veteran was following up for his COPD.  Dr. S 
had requested a full set of lung function tests and a high 
raise CT scan of the chest given that the veteran's 
spirometry was out of proportion to his oxygenation and he 
had some prominent markings in the lung bases.  After 
reviewing the test results Dr. S was quite concerned of the 
possibility of malignancy.  She noted that she was ordering a 
PET scan and would review it with the veteran when done and 
then decide on whatever biopsy was necessary.   

A subsequent June 22, 2006, Billings Clinic follow-up 
progress report from Dr. S shows that the veteran was seen in 
pulmonary medicine after having the PET scan for some 
mediastinal lymphadectomy and a left upper lobe nodule.  
There was some hot uptake in the mediastinal nodes and hot 
uptake in the left upper lobe nodule as well.  This 
presentation was certainly suspicious for small cell 
carcinoma.  She discussed this situation with the veteran and 
his wife and thought that mediastinoscopy with biopsy of one 
of the mediastinal abnormalities was appropriate.  

In his July 21, 2006, claim the veteran indicated that Dr. T 
from a private facility, the Billings Clinic, had diagnosed 
him as having stage four cancer of the lungs, lymph nodes and 
adrenal glands.  He stated he had to go outside the VA system 
to receive the cancer diagnosis due to the lack of adequate 
and timely help from the VA medical clinic in Billings.  His 
first treatment of chemotherapy at the Billings Clinic was 
scheduled to start on July 25, 2006.  The veteran noted that 
he was service connected for PTSD and was not mentally able 
to travel to the VAMC in Fort Harrison for this treatment 
while also meeting the physical and mental demands of 
chemotherapy.  He had established a relationship with the 
Billings Clinic, was comfortable with them, and trusted the 
staff there.  He requested that VA pay all of his expenses at 
the Billings clinic and also reimburse him for all of his out 
of pocket expenses for medications, dietary supplements and 
travel.  He requested reimbursement under 38 U.S.C.A. § 1728.  

In the July 24, 2006, decision the VAMC denied the veteran's 
claim, noting that it had received his application for 
authorization to provide outpatient non-VA (fee basis) 
medical treatment but that a VA facility was feasibly 
available to provide the veteran's chemotherapy.  

In a July 2006 letter, Dr. T.V.D., a private treating 
psychiatrist, indicated that the veteran had stage 4 cancer 
and severe PTSD and that traveling to Helena (i.e. Fort 
Harrison) for his cancer treatment would aggravate his PTSD.  
He noted that the veteran had had a severe flashback and had 
been aggressive in the recent past, pulling out a gun to 
defend himself when there was no real threat to him.  As a 
result, he was charged and jailed.  Dr. T.V.D. thought it 
would be safer for him and the public not to expose him to 
the stress of travel to the VAMC.  Also, the veteran's 
condition from the cancer and the side effects of the 
chemotherapy (nausea, headache, diarrhea, fatigue) were 
likely to make him more irritable and difficult.  Dr. T.V.D. 
strongly recommended that he be given housebound or similar 
status to allow local treatment.  

In a September 2006 notice of disagreement (NOD) the veteran 
indicated that for many years he had been told that an 
infection had been causing swollen lymph nodes, fever, night 
sweats, high white blood cell count, high calcium and high 
potassium.  He had also had five abnormal blood smears, 
cough, shortness of breath and debilitating fatigue.  He 
further indicated that no one experienced a high white blood 
cell count or hypercalcium as long as he did without a 
serious underlying medical problem.  In his research he 
discovered that his symptoms were signs of lung cancer and 
lymphoma yet although he had had regular examinations and 
blood tests at the VA clinic in Billings, VA did not order 
any of the normal testing for these cancers.  

His medical records showed four pulmonary function tests, 
three of which VA canceled because the machine was broken.  
The VA diagnosis was simply emphysema so when his breathing 
got worse, he sought treatment at the Billings Clinic.  Dr. S 
gave the veteran the same pulmonary function test and looked 
at the VA x-rays and CT scan.  From the pulmonary test she 
knew that the breathing problem was an obstruction other than 
mild emphysema.  He was thus subsequently seen by Dr. T who 
rendered a diagnosis of stage four cancer.  The veteran noted 
that VA guaranteed medical monitoring of possible development 
of Agent Orange related cancers if a veteran presented 
himself to a VA clinic, which he had done since the 1980s 
when he was first put on the Agent Orange registry.  He felt 
that his life had been stolen from him by inadequate medical 
care from the VA as he had not received the timely medical 
care that VA promised him.  

A December 2006 rating decision granted service connection 
for nonsmall cell lung carcinoma based on Agent Orange 
exposure and metastatic disease to the endocrine system and 
assigned ratings of 100 percent to both disabilities 
effective June 28, 2006.  The decision also granted special 
monthly compensation based on housebound status.  The 
accompanying rating sheet also shows that the veteran is 
service connected for PTSD (rated 70 percent). 

A January 2007 VA outpatient progress note shows a pertinent 
diagnosis of lung cancer with exertional hypotension.  The 
veteran was not feeling well after just completing six 
sessions of chemotherapy with the last session completed 
November 2006.  He felt a little dizzy and faint.  He 
continued to use his oxygen as needed and his energy had been 
very low the previous 8 to 12 months.  He also had no feeling 
in his toes, which he attributed to the chemotherapy, 
shortness of breath and lots of heartburn/indigestion.     

At the October 2007 Board hearing the veteran's wife 
testified that the veteran was still receiving chemotherapy 
treatment and their claim was for payment by VA for ongoing 
treatment at the Billings Clinic beginning with the initial 
July 2006 treatment.  She and the veteran lived five hours' 
drive from the VAMC whereas they only lived one hour and 15 
minutes' drive from the Billings Clinic, and the drive to the 
VAMC would be particularly difficult in the winter months.  
She further testified that the veteran had had a lung 
function test at the VA clinic in October 2005 and a chest X-
ray at the VA clinic in December 2005.  On both occasions he 
had voiced the same complaints regarding his lung 
difficulties that he later voiced at the time his cancer was 
discovered.  She felt that these test results had been 
misread as areas noted as scar tissue and COPD by the VA 
corresponded to the areas that were later determined to be 
cancer.  The veteran was going in for chemotherapy treatment 
every 21 days on an ongoing basis.  His treating physician 
informed him that he could not cure the cancer but he hoped 
to extend the veteran's life to the point that he could 
possibly send the cancer into remission.  In closing the 
veteran's wife noted that the veteran had a trust 
relationship with the facility (i.e. the Billings Clinic) 
that diagnosed his cancer.  Such a relationship was a 
difficult thing for him to establish given his PTSD. 

The veteran testified that his joints ached all the time and 
his feet always felt like they were asleep, leading his toes 
to curl up.  By the end of the day the feet would swell up 
and he would be nauseous from the chemotherapy.  He noted 
that it was not helpful to his condition to have to make the 
trip to Fort Harrison for the hearing.

Analysis

At the outset, although the veteran initially requested 
payment for his private chemotherapy under 38 U.S.C.A. § 1728 
(i.e. emergency treatment at a non-VA facility for service 
connected disability), the Board notes that his claim is more 
appropriately viewed as a claim for medical care in a non-VA 
facility under 38 U.S.C.A. § 17.52.  The VAMC recognized this 
when it issued its initial July 2006 denial of the veteran's 
"application for authorization to provide outpatient non-VA 
(fee basis) care."   

Under the pertinent part of section 17.52, when VA facilities 
or other government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required, VA may contract with non-VA 
facilities to provide the appropriate care.  Hospital care or 
medical services will be authorized to a veteran under a 
number of circumstances including for treatment of (i) A 
service-connected disability; or (ii) A disability for which 
a veteran was discharged or released  from the active 
military, naval, or air service; or (iii) A disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; or (iv) a disability associated 
with and held to be aggravating a  service-connected 
disability; or (v) any disability of a veteran participating 
in a rehabilitation program under 
38 U.S.C. ch. 31 and when there is a need for hospital care 
or medical services for any of the reasons enumerated in Sec.  
17.48(j). 

Examining section 17.52 in conjunction with the facts of this 
case, the Board finds that the VAMC is not capable of 
providing the treatment required for the veteran's service-
connected cancer due to its geographic inaccessibility.  The 
veteran and his wife testified that they would need to drive 
five hours each way in order for the veteran to receive 
cancer treatment at the VAMC and that this drive can become 
particularly difficult in winter.  The Board finds this 
testimony credible as it appears that the veteran's home in 
Musselshell, Montana, is approximately 226 miles from the 
VAMC.  Further, the veteran's psychiatrist affirmatively 
indicated that traveling to the VAMC would aggravate the 
veteran's PTSD and noted that even without the additional 
stress of this travel, the veteran had recently had a severe 
flashback that included aggressive behavior.  Thus, the 
psychiatrist found that it would be safer for the veteran and 
the public not to expose him to the stress of such travel in 
combination with the stress of chemotherapy.

By contrast, the veteran and his wife testified that it took 
significantly less time to travel to the Billings Clinic 
(i.e. one hour and 15 minutes).  This testimony was also 
credible as it appears that the clinic is about 74 miles from 
the veteran's home.  Additionally, the Board notes that the 
veteran has been able to gain some level of trust in the 
treatment provided by the Billings clinic, an important 
factor in helping him avoid exacerbation of his PTSD while he 
deals with the stress of ongoing chemotherapy.  

Based on the evidence of record, it is clear that the veteran 
needs to receive ongoing treatment for his service connected 
cancer in order to attempt to prolong his life.  As the VAMC 
is approximately a five hour one way drive for the veteran 
and his wife and such extensive travel is contraindicated by 
the veteran's PTSD, the VAMC is geographically inaccessible 
to provide this treatment.  As the Billings Clinic is 
accessible to the veteran, VA payment for the veteran's 
ongoing cancer treatment there, beginning with the initial 
chemotherapy he received on July 24-25, 2006, is warranted.    





ORDER

Entitlement to VA payment for ongoing non-VA fee basis 
medical care to treat the veteran's service connected lung 
cancer at the Billings Clinic in Billings, Montana, beginning 
with treatment received on July 24-25, 2006 is granted 
subject to the regulations governing the payment of monetary 
awards including 38 C.F.R. § 17.56.  
  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


